Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 1 of 23 PageID# 101



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

 PEGGY JEAN CALVIRD,                                           )
                                                               )
                Plaintiff,                                     )
                                                               )
  v.                                                           )     Civil Action No. 2:19cv00507
                                                               )
 EQUIFAX INFORMATION SERVICES LLC.                             )
 EXPERIAN INFORMATION SOLUTIONS, INC.,                         )
 TRANS UNION, LLC, and                                         )
 WELLS FARGO BANK, N.A. D/B/A                                  )
 WELLS FARGO HOME MORTGAGE,                                    )
           Defendants.


                    DEFENDANT WELLS FARGO BANK, N.A.’S
                ANSWER AND DEFENSES TO PLAINTIFFS’ COMPLAINT

        Defendant Wells Fargo Bank, N.A. d/b/a Wells Fargo Home Mortgage (“Wells Fargo”),

 by and through its undersigned counsel, submits its Answer and Affirmative Defenses in response

 to the Complaint (“Complaint”) filed by Plaintiff Peggy Jean Calvird (“Plaintiff”).

                                             ANSWER

        In response to the specific allegations in the enumerated paragraphs in the Complaint,

 Wells Fargo responds as follows:

                                I. PRELIMINARY STATEMENT

        1.      The allegations in Paragraph 1 of the Complaint contain a general description of

 the lawsuit to which no response is required. Wells Fargo denies all claims in the Complaint,

 including allegations that Wells Fargo violated the Fair Credit Reporting Act (“FCRA”), and

 denies that Plaintiff is entitled to any relief in any amount whatsoever under any theory whatsoever.

        2.      Paragraph 2 of the Complaint contains a general description of the lawsuit to which

 no response is required. Wells Fargo denies all claims in the Complaint including allegations that
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 2 of 23 PageID# 102



 Wells Fargo violated the Fair Credit Reporting Act (“FCRA”), and denies that Plaintiff is entitled

 to any relief in any amount whatsoever under any theory whatsoever.


        3.      Paragraph 3 of the Complaint contains a general description of the lawsuit to which

 no response is required. Wells Fargo denies all claims in the Complaint including allegations that

 Wells Fargo violated the Fair Credit Reporting Act (“FCRA”), and denies that Plaintiff is entitled

 to any relief in any amount whatsoever under any theory whatsoever.

                                II. JURISDICTION AND VENUE

        4.      The allegations in Paragraph 4 of the Complaint contain statements and conclusions

 of law, to which no response is required. To the extent the allegations are contrary to law, they

 are denied.

        5.      The allegations in Paragraph 5 of the Complaint contain statements and conclusions

 of law, to which no response is required. To the extent the allegations are contrary to law, they

 are denied.

                                           III. PARTIES

        6.      Wells Fargo admits that Plaintiff is a natural person. Wells Fargo is without

 sufficient knowledge to admit or deny whether Plaintiff resides in Suffolk, Virginia.         The

 remaining allegations in Paragraph 6 contain statements and conclusions of law, to which no

 response is required. To the extent the allegations are contrary to law, they are denied.

        7.      Paragraph 7 is not directed at Wells Fargo. To the extent that Paragraph 7 contains

 allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 7.



                                                  2
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 3 of 23 PageID# 103




        8.      Paragraph 8 is not directed at Wells Fargo. To the extent that Paragraph 8 contains

 allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 8.

        9.      Paragraph 9 is not directed at Wells Fargo. To the extent that Paragraph 9 contains

 allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 9.

        10.     Paragraph 10 is not directed at Wells Fargo. To the extent that Paragraph 10

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 10.

        11.     Paragraph 11 is not directed at Wells Fargo. To the extent that Paragraph 11

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 11.

        12.     Paragraph 12 is not directed at Wells Fargo. To the extent that Paragraph 12

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the



                                                   3
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 4 of 23 PageID# 104




 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 12.

        13.     Paragraph 13 is not directed at Wells Fargo. To the extent that Paragraph 13

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 13.

        14.     Paragraph 14 is not directed at Wells Fargo. To the extent that Paragraph 14

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 14.

        15.     Paragraph 15 is not directed at Wells Fargo. To the extent that Paragraph 15

 contains allegations regarding any other Defendant named herein, Wells Fargo is without sufficient

 knowledge to admit or deny such allegations and, thus, does not provide any response. To the

 extent that any such allegations may be deemed to be directed at Wells Fargo, Wells Fargo hereby

 denies any and all allegations of Paragraph 15.

        16.




 In response to the allegations set forth in Paragraph 16 of the Complaint, Wells Fargo admits it is

 a federally-insured bank engaged in the business of providing financial services. Wells Fargo

 admits it is authorized to do business in the Commonwealth of Virginia through its registered



                                                   4
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 5 of 23 PageID# 105




 offices in Richmond, Virginia. The remaining allegations set forth in Paragraph 16 contain legal

 conclusions to which no response is requested. To the extent the allegations are contrary to the

 law, they are denied.

                                            IV. FACTS

        17.     The allegations set forth in Paragraph 17 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        18.     The allegations set forth in Paragraph 18 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        19.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 19 and therefore denies the same.

        20.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 20 and therefore denies the same.

        21.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 21 and therefore denies the same.

        22.     The allegations set forth in Paragraph 22 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        23.     The allegations set forth in Paragraph 23 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        24.     The allegations set forth in Paragraph 24 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        25.     The allegations set forth in Paragraph 25 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.




                                                  5
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 6 of 23 PageID# 106




        26.    The allegations set forth in Paragraph 26 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        27.    The allegations set forth in Paragraph 27 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        28.    The allegations set forth in Paragraph 28 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        29.    The allegations set forth in Paragraph 29 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        30.    The allegations set forth in Paragraph 30 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        31.    The allegations set forth in Paragraph 31 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        32.    The allegations set forth in Paragraph 32 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        33.    The allegations set forth in Paragraph 33 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        34.    The allegations set forth in Paragraph 34 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        35.    The allegations set forth in Paragraph 35 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        36.    The allegations set forth in Paragraph 36 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.




                                                6
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 7 of 23 PageID# 107




        37.     The allegations set forth in Paragraph 37 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        38.     The allegations set forth in Paragraph 38 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        39.     Wells Fargo states that the referenced legal authorities in Paragraph 39 speak for

 themselves, and to the extent Plaintiffs misquote, misstate, mischaracterize, or take out of context

 the legal authorities, the allegations are denied.

        40.     The allegations set forth in Paragraph 40 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        41.     The allegations set forth in Paragraph 41 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.

        42.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 42 and therefore denies the same.

 B. Facts Regarding FCRA Causes of Action

        43.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 43.

        44.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 44.

        45.     Wells Fargo is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in Paragraph 45.

        46.     The allegations set forth in Paragraph 46 of the Complaint refer to documents which

 speak for themselves. To the extent the allegations vary from those documents, they are denied.




                                                      7
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 8 of 23 PageID# 108




 To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

 hereby denies any and all allegations of Paragraph 46.

                        Inaccurate and Derogatory Reporting by Equifax

        47.      Paragraph 47 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 47.

        48.      Paragraph 48 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 48.

        49.      Paragraph 49 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 49.

                       Inaccurate and Derogatory Reporting by Experian

        50.      Paragraph 50 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be




                                                 8
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 9 of 23 PageID# 109




 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 50.

        51.      Paragraph 51 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 51.

        52.      Paragraph 52 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 52.

                     Inaccurate and Derogatory Reporting by Trans Union

        53.      Paragraph 53 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 53.

        54.      Paragraph 54 is not directed at Wells Fargo. Therefore, no response is required.

 Furthermore, the allegations refer to documents that speak for themselves. To the extent the

 allegations vary from those documents, they are denied. To the extent that any allegations may be

 deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

 Paragraph 54.



                                                 9
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 10 of 23 PageID# 110




         55.      Paragraph 55 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 55.

                                     September 2018 Disputes

         56.      Paragraph 56 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 56.

         57.      Paragraph 57 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 57.

         58.      Paragraph 58 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 58.

         59.      Paragraph 59 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the



                                                 10
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 11 of 23 PageID# 111




  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 59.

                              Responses to September 2018 Disputes

         60.      Paragraph 60 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 60.

         61.      Paragraph 61 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 61.

         62.      Paragraph 62 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 62.

         63.      Paragraph 63 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be




                                                 11
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 12 of 23 PageID# 112




  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 63.

                                      January 2019 Disputes

         64.      Paragraph 64 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 64.

         65.      Paragraph 65 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 65.

         66.      Paragraph 66 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 66.

         67.      Paragraph 67 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 67.



                                                 12
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 13 of 23 PageID# 113




                                Responses to January 2019 Disputes

         68.      Paragraph 68 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 68.

         69.      Paragraph 69 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 69.

         70.      Paragraph 70 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 70.

         71.      Paragraph 71 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 71.

         72.      Furthermore, the allegations refer to documents that speak for themselves. To the

  extent the allegations vary from those documents, they are denied. Paragraph 72 is not directed at



                                                  13
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 14 of 23 PageID# 114




  Wells Fargo. Therefore, no response is required.     To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 72.



                                       March 2019 Disputes

         73.      Paragraph 73 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 73.

         74.      Paragraph 74 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 74.

         75.      Paragraph 75 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 75.

         76.      Paragraph 76 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be



                                                 14
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 15 of 23 PageID# 115




  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 76.

                                Responses to March 2019 Disputes

         77.      Paragraph 77 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 77.

         78.      Paragraph 78 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 78.

         79.      Paragraph 79 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 79.

         80.      Paragraph 80 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 80.



                                                 15
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 16 of 23 PageID# 116




         81.      Paragraph 81 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 81.

         82.      Paragraph 82 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 82.

         83.      Paragraph 83 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 83.

         84.      Paragraph 84 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied. To the extent that any allegations may be

  deemed to be directed at Wells Fargo, Wells Fargo hereby denies any and all allegations of

  Paragraph 84.

                      Inaccurate and Derogatory Reporting by Wells Fargo

         85.      The allegations in Paragraph 85 refer to documents that speak for themselves. To

  the extent the allegations vary from those documents, they are denied.



                                                 16
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 17 of 23 PageID# 117




         86.     The allegations in Paragraph 86 refer to documents that speak for themselves. To

  the extent the allegations vary from those documents, they are denied.

         87.     Wells Fargo denies the allegations set forth in Paragraph 87.

         88.     The allegations in Paragraph 88 refer to documents that speak for themselves. To

  the extent the allegations vary from those documents, they are denied.

         89.     Wells Fargo states that the referenced reporting guidelines in Paragraph 89 speak

  for themselves, and to the extent Plaintiffs misquote, misstate, mischaracterize, or take out of

  context the reporting guidelines, the allegations are denied.

         90.     Wells Fargo states that the referenced authorities in Paragraph 90 speak for

  themselves, and to the extent Plaintiffs misquote, misstate, mischaracterize, or take out of context

  the authorities, the allegations are denied.

         91.     The allegations in Paragraph 91 are legal conclusiosn to which no response is

  required. To the extent they are contrary to law, they are denied.

         92.     Wells Fargo denies the allegations set forth in Paragraph 92.

         93.     Wells Fargo denies the allegations set forth in Paragraph 93.

         94.     Wells Fargo denies the allegations set forth in Paragraph 94.

         95.     Wells Fargo denies the allegations set forth in Paragraph 95.

                                       V. CLAIMS FOR RELIEF

                                         COUNT ONE:
                     VIOLATION OF THE FAIR CREDIT REPORTING ACT
                15 U.S.C. § 1681e(b) (EQUIFAX, EXPERIAN, and TRANS UNION)

         96.     Wells Fargo restates its answers and defenses to Paragraphs 1-95.




                                                   17
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 18 of 23 PageID# 118




         97.     Paragraph 97 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 97.

         98.     Paragraph 98 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 98.

         99.     Paragraph 99 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 99.

         100.    Paragraph 100 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 100.


                                         COUNT TWO:
                     VIOLATION OF THE FAIR CREDIT REPORTING ACT
                15 U.S.C. § 1681i(a) (EQUIFAX, EXPERIAN, and TRANS UNION)


         101.    Wells Fargo restates its answers and defenses to Paragraphs 1-100.

         102.    Paragraph 102 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 102.

         103.    Paragraph 103 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 103.




                                                 18
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 19 of 23 PageID# 119




         104.   Paragraph 104 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 104.

         105.   Paragraph 105 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 105.

         106.   Paragraph 106 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 106.

         107.   Paragraph 107 is not directed at Wells Fargo. Therefore, no response is required.

  To the extent that any allegations may be deemed to be directed at Wells Fargo, Wells Fargo

  hereby denies any and all allegations of Paragraph 107.


                                     COUNT THREE:
                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681s-2(b)(1) (WELLS FARGO)

         108.   Wells Fargo restates its answers and defenses to Paragraphs 1-107.

         109.   Wells Fargo denies the allegations set forth in Paragraph 109 of the Complaint.

         110.   Paragraph 110 is not directed at Wells Fargo. Therefore, no response is required.

  Furthermore, the allegations refer to documents that speak for themselves. To the extent the

  allegations vary from those documents, they are denied.

         111.   Wells Fargo denies the allegations set forth in Paragraph 111 of the Complaint.

         112.   Wells Fargo denies the allegations set forth in Paragraph 112 of the Complaint.




                                                 19
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 20 of 23 PageID# 120




         113.    The allegations in Paragraph 113 of the Complaint contain statements and

  conclusions of law, to which no response is required. To the extent the allegations are contrary to

  law, they are denied

         114.    The allegations set forth in Paragraph 114 of the Complaint refer to documents

  which speak for themselves and contain legal conclusions. To the extent the allegations vary from

  those documents or are contrary to the law, they are denied.

         115.    The allegations set forth in Paragraph 115 regarding prior civil actions against

  Wells Fargo refer to publicly filed documents which speak for themselves and to which no

  response is required. To the extent a response is required, or the allegations vary from the

  documents, they are denied.

         116.    The allegations set forth in Paragraph 116 refer to documents that speak for

  themselves. To the extent that Paragraph 116 is contrary to the documents or contains any

  allegations of fact or wrongdoing, it is denied.

         117.    The allegations set forth in Paragraph 117 refer to documents that speak for

  themselves. To the extent that Paragraph 117 is contrary to the documents or contains any

  allegations of fact or wrongdoing, it is denied.

         118.    Wells Fargo denies the allegations set forth in Paragraph 118 of the Complaint.

         119.    Wells Fargo denies the allegations set forth in Paragraph 119 of the Complaint.

         120.    Wells Fargo denies the allegations set forth in Paragraph 120 of the Complaint.


                                    VI. DEMAND FOR RELIEF

         1.      Wells Fargo denies that Plaintiff is entitled to any of the relief and/or judgment

  requested in the WHEREFORE paragraph immediately following Paragraph 120 of the Complaint,

  including subparagraphs 1 – 4, or for any other relief whatsoever.


                                                     20
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 21 of 23 PageID# 121



          2.     Wells Fargo denies that Plaintiff is entitled to any relief and denies that it is liable

  to Plaintiff in any amount whatsoever under any theory whatsoever.

          3.     Wells Fargo denies any and all allegations contained in the headings and/or

  unnumbered paragraphs in the Complaint.

          4.     Wells Fargo denies, generally and specifically, any and all allegations in the

  Complaint not specifically admitted in the paragraphs above.

          5.     Wells Fargo further states that its investigation of the present matter is ongoing.

  Accordingly, Wells Fargo reserves the right to amend this Answer.

                        AFFIRMATIVE AND OTHER DEFENSES


          Wells Fargo hereby asserts the following affirmative and other defenses to Plaintiff’s

  Complaint without assuming the burden of proof on such defenses that would otherwise rest with

  Plaintiffs.

          1.     Plaintiff’s Complaint fails to state a plausible claim against Wells Fargo upon

  which relief may be granted as a matter of law and should be dismissed with prejudice pursuant to

  Fed. R. Civ. P. 12. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v.

  Iqbal, 129 S. Ct. 1937, 1949 (May 18, 2009). Wells Fargo reserves the right to file a Motion for

  Judgment on the Pleadings or other dispositive motion seeking dismissal of all Plaintiffs’ claims.

          2.     Plaintiff’s claims fail because Wells Fargo acted reasonably and prudently, and in

  compliance with the applicable law at all times.

          3.     Plaintiff’s claims fail because Plaintiffs’ claims, if any, were the result of acts or

  omissions of third parties over whom Wells Fargo has no control or responsibility.

          4.     Plaintiff’s claims fail to the extent that Plaintiff has not suffered any actual damages

  or other injury.



                                                     21
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 22 of 23 PageID# 122




          5.      Plaintiff’s claims fail because their purported damages, if any, were the direct and

  proximate result of the conduct of Plaintiff or others.

          6.      Plaintiff’s claims are barred to the extent that Wells Fargo substantially complied

  with the requirements of the FCRA.

          7.      Plaintiff’s claims are barred because Wells Fargo did not act negligently or willfully

  under the FCRA.

          8.      Wells Fargo avers that at all times its conduct was neither willful, wanton, or

  reckless, and at all times Wells Fargo acted innocently, in good faith, and without malice or intent

  to injure Plaintiff.

          9.      The relief sought in the Complaint would be disproportionate to the alleged harm,

  would be excessive, and would violate Wells Fargo’s constitutional rights.

          10.     Wells Fargo reserves the right to assert additional defenses (affirmative and

  otherwise) as this action progresses and reserves the right to rely upon any and all defenses

  (affirmative and otherwise) as may become known through discovery or at trial.

          WHEREFORE, Defendant, Wells Fargo Bank, N.A., by counsel, respectfully requests that

  the Court dismiss all of the Plaintiffs’ claims against Wells Fargo, with prejudice, enter judgment

  in favor of Wells Fargo and against Plaintiffs, and award Wells Fargo such other and further relief

  as the Court may deem just and appropriate.



  Dated: October 25, 2019                        Respectfully submitted,
                                                 WELLS FARGO BANK, N.A., D/B/A
                                                 WELLS FARGO HOME MORTGAGE
                                                 By:   /s/ Maryia Y. Jones
                                                 Of Counsel




                                                   22
Case 2:19-cv-00507-AWA-DEM Document 20 Filed 10/25/19 Page 23 of 23 PageID# 123



  Jason Manning (VSB # 74306)
  Maryia Y. Jones (VSB # 78645)
  TROUTMAN SANDERS LLP
  222 Central Park Avenue, Suite 2000
  Virginia Beach, VA 23462
  Telephone: (757) 687-7539
  Facsimile: (757) 687-1542
  E-mail: jason.manning@troutmansanders.com
  E-mail: maryia.jones@troutmansanders.com

  Counsel for Wells Fargo Bank, N.A.




  40448366                                    23
